Citation Nr: 0638251	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In September 2006, the veteran testified via videoconference 
at a Board hearing before an Acting Veterans Law Judge who is 
no longer employed by the Board.  Accordingly, the Board sent 
the veteran a letter in November 2006 notifying him that the 
Veterans Law Judge was no longer employed by the Board and 
offering the veteran an opportunity to have another hearing.  
By way of correspondence dated in November 2006, the 
veteran's representative requested the Board to arrange for 
an additional Board hearing via videoconference.  Therefore, 
this matter is remanded to the RO to schedule a 
videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
via videoconference and notify the 
veteran and his representative of the 
date and time of such hearing.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



